



EXHIBIT 10.6
Summary of Nonemployee Director Compensation


On January 10, 2020, the Board of Directors of The Boeing Company (the
“Company”) approved an annual retainer fee for the non-executive chairman of
$250,000 effective immediately. The remaining components of nonemployee director
compensation remain unchanged from the amounts previously disclosed.


COMPENSATION OF NONEMPLOYEE DIRECTORS
 
 
 
Annual Cash Retainer
 


$135,000


 
 
 
Annual Retainer in Deferred Stock Units
 


$200,000


 
 
 
Non-Executive Chairman Annual Retainer
 


$250,000


 
 
 
Aerospace Safety Committee Chair Annual Retainer
 


$50,000


 
 
 
Audit Committee Chair Annual Retainer
 


$25,000


 
 
 
Compensation Committee Chair Annual Retainer
 


$20,000


 
 
 
Governance, Organization and Nominating Committee Chair Annual Retainer
 


$20,000


 
 
 
Finance Committee Chair Annual Retainer
 


$20,000


 
 
 
Special Programs Committee Chair Annual Retainer
 


$15,000


 
 
 






